PER CURIAM.
And now to wit this 24th day of February, 1975, it is hereby ordered and decreed that allocatur in the above-captioned matters is granted limited to the issue of the denial of the right to a counseled appeal, and the cases are remanded to the trial court for an evidentiary hearing in accordance with the Act of January 25, 1966, P.L. (1965) 1580, § 9, 19 P.S. § 1180-9, to determine whether petitioners knowingly and intelligently waived this right. See Commonwealth v. Wilson, 430 Pa. 1, 241 A.2d 760 (1968).
It is so ordered.